Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Eastern Plumas District Hospital d/b/a Eastern Plumas Health Care
(PTAN: 036649002),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-345
Decision No. CR2168

Date: June 28, 2010

DECISION

I grant the motion of the Centers for Medicare and Medicaid Services (CMS) for
summary disposition and sustain the revocation of the Medicare billing privileges of
Eastern Plumas District Hospital d/b/a Eastern Plumas Health Care, based on its failure to
comply with two specific standards applicable to suppliers of durable medical equipment.

I. Applicable Law and Regulations

CMS revoked Petitioner’s billing privileges for failure to have complied with
requirements that a CMS-approved accrediting organization accredit a supplier and
provide a surety bond. Those requirements are as follows.

Section 1834(a)(16)(B) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)(16)(B),
states that the Secretary of Health and Human Services “shall not provide for the issuance
(or renewal) of a provider number for a supplier of durable medical equipment for
purposes of payment . . . for durable medical equipment furnished by the supplier unless
the supplier provides the Secretary on a continuing basis . . . with a surety bond in a form
specified by the Secretary and in an amount that is not less than $50,000.” Section
1834(a)(20)(F)(i) of the Act states that the Secretary “shall require suppliers . . . on or
after October 1, 2009 . . . to have submitted to the Secretary evidence of accreditation by
an accreditation organization designated . . . as meeting applicable quality standards . . ..”
2

CMS’s regulations implement these requirements among the “supplier standards” at 42
C.F.R. § 424.57(c) that suppliers of “durable medical equipment, prosthetics, orthotics
and supplies” (DMEPOS) (42 C.F.R. § 424.57(a)) must meet to maintain Medicare
billing privileges. As relevant here, section 424.57(c) provides:

(c) Application certification standards. The supplier must meet and must
certify in its application for billing privileges that it meets and will continue
to meet the following standards. The supplier:

* OR Ok Ok

(22) All suppliers of DMEPOS and other items and services must be
accredited by a CMS-approved accreditation organization in order to
receive and retain a supplier billing number. The accreditation must
indicate the specific products and services, for which the supplier is
accredited in order for the supplier to receive payment for those specific
products and services. [supplier standard 22]

* OR Rk

(26) Must meet the surety bond requirements specified in paragraph (d) of
this section. [supplier standard 26]

The surety bond requirements at 42 C.F.R. § 424.57(d) referenced in supplier standard 26
state, as relevant here, that “beginning October 2, 2009, each Medicare-enrolled
DMEPOS supplier . .. must submit a bond that is continuous,” which “must meet the
minimum requirements of liability coverage ($50,000)” and which provides that “[t]he
surety is liable for unpaid claims, CMPs [civil money penalties], or assessments that
occur during the term of the bond.” 42 C.F.R. § 424.57(d)(1)(ii), (4), (5). “The term of
the initial surety bond must be effective on the date that the application is submitted to
the NSC.” 42 C.F.R. § 424.57(d)(2). The regulations provide that failure to submit a
surety bond as required is grounds for revocation of a supplier’s billing privileges:

CMS requires a supplier to submit a bond that on its face reflects the
requirements of this section. CMS revokes or denies a DMEPOS supplier’s
billing privileges based upon the submission of a bond that does not reflect
the requirements of paragraph (d) of this section [42 C.F.R. § 424.57].

See 42 C.F.R. § 424.57(d)(4)(ii)(B); see also 42 C.F.R. § 424.57(d)(11) (“CMS revokes
the DMEPOS supplier’s billing privileges if an enrolled supplier fails to obtain, file
timely, or maintain a surety bond as specified in this subpart and CMS instructions.”).
3

The regulations also provide more generally that CMS “will revoke a supplier’s billing
privileges if it is found not to meet” the supplier standards or other requirements in
section 424.57(c). 42 C.F.R. § 424.57(e) (formerly § 424.57(d)).!

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of | year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(d).

II. Background - Undisputed Facts and Procedural History

The CMS contractor, Palmetto GBA National Supplier Clearinghouse (Palmetto, NSC),
revoked Petitioner’s Medicare supplier number by notice dated October 9, 2009. The
letter provided the following “Reasons for Revocation of Your Supplier Number:”

In accordance with 42 C.F.R. §§ 424.57(c)(22) and 424.57(d), the NSC has
not received proof of accreditation as required by October 1, 2009. In
addition, in accordance with 42 C.F.R. § 424.57(c)(26) and 424.57(d), “All
existing DMEPOS suppliers subject to the bonding requirement shall
submit a copy of the required surety bond to the NSC no later than October
2, 2009.” You failed to submit the surety bond to the NSC as required.

CMS Ex. 1, at 1 (emphasis in original).? The letter stated that the revocation was
effective 30 days from the date of postmark and that Petitioner was barred from re-
enrolling in the Medicare program for one year from the effective date of the revocation.
CMS Ex. 1, at 1; see 42 C.F.R. § 405.874(b)(2) (revocation effective 30 days after CMS
or the CMS contractor mails the notice of its determination). The letter informed
Petitioner that he could appeal the decision by requesting reconsideration within 60 days
of the date of postmark, and/or submit a corrective action plan within 30 days. CMS Ex.
1, at 2.

Petitioner submitted to Palmetto both a corrective action plan and a request for
reconsideration and enclosed what it identified as its surety bond.? CMS Ex. 2.

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations have not yet been incorporated in the Code of Federal
Regulations. See 42 C.F.R. Ch. IV (Oct. 1, 2009) § 424.57, Editorial Note.

> The language in quotations is from CMS’s Medicare Program Integrity Manual
(MPIM), chapter 10, § 21.7.

> The disposition of the corrective action plan is not before me. The Departmental
Appeals Board has held that a contractor has discretion as to whether to accept such later
(continued...)
4

Petitioner subsequently submitted to Palmetto a letter from the “Board of Certification/
Accreditation, International,” dated November 19, 2009, stating that “[y]ou have
completed part one of your two-part accreditation process.” CMS Ex. 3, at 1. The letter
urther explained that the second part would involve an on-site survey to validate the
attestations in Petitioner’s application for accreditation. Id.

A Medicare hearing officer denied the request for reconsideration in a decision dated
December 30, 2009, on the ground that Petitioner “has not shown compliance [with]
supplier standards #22 and 26.” CMS Ex. 4, at 3. The hearing officer found that the
surety bond Petitioner submitted “was not signed by the authorized official on file with
the NSC as it did not contain a signature for the principal (supplier)” and that the bond
“was also submitted after the October 2, 2009 deadline for submission.” Jd. Thus, the
earing officer concluded that, “[a]s of the date of the revocation, the surety bond
information was not properly submitted.” Jd. The hearing officer also found that
Petitioner “failed to obtain their accreditation in the time frame allotted,” because
Petitioner’s letter from the accrediting organization, dated November 19, 2009, “was sent
after the October 1, 2009 deadline.” Jd. The decision relied on the following language
from CMS’s MPIM:

In reviewing an initial enrollment decision or a revocation, the HO [hearing
officer] should limit the scope of its review to the Medicare contractor’s
reason for imposing a denial or revocation at the time it issued the action
and whether the Medicare contractor made the correct decision (i.e.,
denial/revocation). . . . If a provider or supplier provides evidence that
demonstrates or proves that they met or maintained compliance after the
date of denial or revocation, the HO shall exclude this information from the
scope of its review.

Id.; MPIM, ch. 10, § 19.A (emphasis added).

Petitioner timely requested a hearing before an Administrative Law Judge (ALJ). The
case was originally assigned to ALJ Alfonso J. Montafio and was reassigned to me for
hearing and decision pursuant to 42 C.F.R. § 498.44, which permits designation of a
Member of the Departmental Appeals Board (Board) to hear appeals taken under Part
498.

3(.. continued)

correction and reverse a revocation. DMS Imaging, Inc., DAB No. 2313 (2010). During
the reconsideration and appeal process, the issue is whether a basis for revocation legally
sufficient to support CMS’s action existed at the time of the revocation notice, not
whether that basis was later eliminated pursuant to a corrective action plan.
5

ALJ Montafio convened a prehearing conference by telephone on February 19, 2010,
which he summarized in a Pre-Hearing Conference Summary and Order (Pre-Hearing
Order) issued that day. The parties agreed during the conference that the matter could be
decided on their written submissions, and CMS indicated that it intended to file a motion
for summary judgment. Pre-Hearing Order at 2 (Feb. 19, 2010). The ALJ set a schedule
for submission of CMS’s motion and supporting documentation, for Petitioner’s response
and supporting documentation, and for reply briefs. Jd.

Pursuant to the briefing schedule, CMS submitted a brief and a motion for summary
disposition (CMS Br.) and its exhibits 1 - 4. Petitioner subsequently informed the staff
attorney that it would not file a response to CMS’s motion for summary disposition
unless the ALJ requested additional information. On May 24, 2010, I issued an order
closing the record.

With its hearing request (HR), Petitioner submitted the reconsideration decision, a copy
of a certificate of accreditation for 2010 from the Board of Certification/Accreditation,
and a copy of the surety bond that Petitioner’s Chief Financial Officer (CFO) had signed
as “Principal.” I designate these documents as Petitioner’s exhibits 1, 2, and 3
respectively. In the absence of any objection, I admit them to the record for purposes of
resolving the summary disposition motion.*

IIL. Issues, Findings of Fact, Conclusions of Law
A. Issues
The issue in this case is whether CMS is entitled to summary disposition on the ground

that the undisputed facts demonstrate that the revocation of Petitioner’s Medicare billing
privileges was legally authorized.

* The regulations governing provider and supplier enrollment appeals require “good
cause” for a petitioner to submit “new documentary evidence . . . for the first time at the
ALJ level.” 42 C.F.R. § 498.56(e). CMS did not challenge Petitioner’s documentary
evidence, and Petitioner did not explain whether the new documents had been submitted
at the reconsideration level or whether good cause justified their late submission. The
reconsideration decision does not mention either document and instead cites a surety
bond that had not been signed by a principal for Petitioner (CMS Ex. 2, at 2-3), and a
November 19, 2009 letter from the accrediting organization (CMS Ex. 3). The certificate
of accreditation is for 2010 and contains no date of issuance, so it may not have been
available at the time of the reconsideration. I do not further explore whether the
documentary evidence is new or its submission justified, however, since CMS did not
object and since the documents do not demonstrate any dispute over facts material to the
outcome of this appeal.
B. Applicable Standard

CMS’s motion made clear that the disposition, which it sought, was in the nature of
summary judgment. CMS Br. at 5-6. The Board stated the standard for summary
judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations

omitted). The role of an ALJ in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB
No. 2291, at 5 (2009).

C. Analysis

My findings and conclusions are in the italicized headings supported by the subsequent
discussions below.

1. CMS was authorized to revoke Petitioner’s billing privileges based on
undisputed evidence that Petitioner was not accredited as required by 42
C.F.R. § 424.57(c)(22).

As noted, one of the bases relied on in the revocation notice and on reconsideration was
that Petitioner failed to meet the accreditation requirement on time. Petitioner agreed
during the pre-hearing conference that, at the time of the revocation of its billing
privileges, it was not in compliance with supplier standard 22, the accreditation
requirement. Pre-Hearing Order at 2 (Feb. 19, 2010). Petitioner’s concession, like
Palmetto’s findings upon revocation and reconsideration, is consistent with the
November 19, 2009 letter from the accrediting organization that Petitioner submitted to
Palmetto, which indicated that, as of the date of the letter, Petitioner had only completed
“one part of your two-part accreditation process.” CMS Ex. 3, at 1. The letter goes on to
state that the accrediting organization still needed to conduct an unannounced inspection
of Petitioner’s facility, interview personnel, and perform a home visit with a patient. Jd.
7

Thus, no dispute exists that Petitioner was not accredited when Palmetto revoked its
billing privileges.

Petitioner alleges that it was accredited after the revocation. In the hearing request and
during the pre-hearing conference, Petitioner asserted only that “we are accredited by a
CMS-approved accrediting organization” (HR, emphasis added) and that it was currently
in compliance with the required supplier standards (Pre-Hearing Order at 2, emphasis
added). The use of the present tense in these statements is consistent with the fact that
the certificate of accreditation submitted with the hearing request is for the year 2010,
and nowhere states that it was effective as of the date of revocation.

A showing of compliance subsequent to the revocation is not a ground to reverse the
revocation. The regulations require that a supplier “must meet and must certify in its
application for billing privileges that it meets and will continue to meet” the supplier
standards. 42 C.F.R. § 424.57(c) (emphasis added). The preamble to the regulations
implementing the reconsideration and appeals process for suppliers whose billing
privileges are revoked explained:

When a Medicare contractor makes an adverse enrollment determination
(for example, enrollment denial or revocation of billing privileges) . . .
appeal rights are limited to provider or supplier eligibility at the time the
Medicare contractor made the adverse determination. . . . Accordingly, a
provider or supplier is required to furnish the evidence that demonstrates
that the Medicare contractor made an error at the time an adverse
determination was made, not that the provider or supplier is now in
compliance.

73 Fed. Reg. 36,448, 36,452 (June 27, 2008). This rulemaking also amended the
enrollment regulations to provide that “suppliers have the opportunity to submit evidence
related to the enrollment action” and “must, at the time of their request [for
reconsideration], submit all evidence that they want to be considered.” 42 C.F.R.

§ 405.874(c)(3); 18661CPayday.com, L.L.C., DAB No. 2289, at 8-9 (2009). The MPIM
language that the hearing officer cited, stating that “evidence that demonstrates or proves
hat [the supplier or provider] met or maintained compliance after the date of denial or
revocation” must be excluded from the hearing officer’s review, is consistent with the
preamble language. CMS Ex. 4, at 3 (HO decision); MPIM, ch. 10, § 19.A.

es

Thus, Petitioner’s allegation in its January 13, 2010 hearing request that it was accredited
shows no error in the revocation on October 9, 2009, or in the reconsideration decision on
December 30, 2009. The certificate of accreditation that Petitioner submitted on appeal,
which does not show accreditation at the time of revocation, is not material. Given
Petitioner’s concession that it was not accredited at the time of revocation and the
absence of any contrary evidence, CMS is entitled to summary disposition sustaining the
revocation on the basis of failure to comply with supplier standard 22.

8

2. CMS was authorized to revoke Petitioner’s billing privileges based on
undisputed evidence that Petitioner had not submitted a surety bond as
required by 42 C.F.R. §§ 424.57(c)(26) and 424.57(d).

As far as its compliance with supplier standard 26, the surety bond requirement,
Petitioner similarly takes the position that it is presently in compliance. HR. In support
of that assertion, Petitioner submitted a copy of a surety bond. P. Ex. 3.

The hearing officer noted that the contractor case file included a surety bond that
Petitioner submitted. However, the hearing officer found that the bond did not contain
any signature by a principal of Petitioner, where required on the bond form, and that the
bond was submitted after the October 2, 2009 deadline. CMS Ex. 4, at 3. The hearing
officer concluded that no surety bond was submitted as of the date of revocation. Id.

The surety bond submitted with the HR differs from the one submitted to Palmetto on
reconsideration in that it bears the signature of Petitioner’s CFO. P. Ex. 3, at 2. CMS did
not rely separately on the absence of the principal’s signature as a basis for revocation
and did not discuss in its motion for summary judgment what significance, if any, should
be attributed to the addition of that signature in the copy submitted as Petitioner’s

Exhibit 3. Petitioner did not deny that the surety bond it submitted at the reconsideration
level was not signed by the CFO and proffered no explanation of when the CFO’s
signature was added.

I need not decide whether a surety bond must always be signed by a supplier’s authorized
representative to constitute a bond “that on its face reflects the requirements” of the
supplier standard. 42 C.F.R. § 424.57(d)(4)(ii)(B). Even the version of the surety bond
submitted to me on appeal fails to demonstrate compliance. As with the unsigned version
submitted on reconsideration, this version states on its face that it is effective October 27,
2009. Compare CMS Ex. 2, at 3 with P. Ex. 3, at 2. That date is beyond the October 2,
2009 date upon which each Medicare-enrolled DMEPOS supplier was required to submit
a compliant bond, and is also after the date Palmetto revoked Petitioner’s Medicare
enrollment. 42 C.F.R. § 424.57(d)(1)(ii); see 73 Fed. Reg. 36,448, 36,452; MPIM, ch.
10, § 19.A. The undisputed facts thus demonstrate that Petitioner was not in compliance
with supplier standard 26 at the time of the revocation.

IV. Conclusion

The undisputed facts entitle CMS to summary disposition as a matter of law. I therefore
grant summary judgment in favor of CMS and sustain the revocation of Petitioner’s
enrollment.

/s/
Leslie A. Sussan
Board Member

